Citation Nr: 1210904	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-40 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected instability of the left knee.

2.  Entitlement to an increased rating in excess of 20 percent the service-connected postoperative residuals of the left knee injury.




REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO.  

In a September 2009 rating decision, the RO granted service connection for instability of the left knee and assigned a 10 percent rating, effective on February 20, 2008.

The Veteran appears to allege a new claim of service connection for a right knee disorder, to include as secondary to his service-connected disabilities, as indicated on page 16 of the hearing transcript.  This matter is referred to the RO for appropriate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran indicated that his left knee disability has worsened since his last VA examination, as noted on pages 3 and 8 of the hearing transcript.  Further, the Veteran testified that he was scheduled for a total left knee replacement surgery on page 2 of the hearing transcript.  

When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Thus, the Veteran should be scheduled for an examination to determine the current severity of his left knee disability.

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps in order to obtain copies of any outstanding records of treatment by VA or other health care provider for the service-connected left knee disability.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the Veteran should be afforded a VA examination to determine the current severity of his service-connected left knee disability.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

The examiner should opine to the following:

(a)  What are the ranges of motion?  The examiner should conduct range of motion testing expressed in degrees and note if, accompanied by pain.

(b)  Is there impairment of the tibia and fibula characterized by malunion with "moderate" or "marked" knee disability?

(c) Is there dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint?

(d)  Is there ankylosis?  If so, favorable or unfavorable?

(e)  Is there "slight," "moderate," or "severe" recurrent subluxation or lateral instability of the knee?

In this regard, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss and/or any of the other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should address specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner(s) should set forth all examination findings and the complete rationale for the conclusions reached in printed (typewritten) report(s).

3.  After completing all indicated development, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



